In two related proceedings pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Kings County (Goldstein, Ct. Atty. Ref.), dated March 24, 2006, which, after a hearing, granted the mother’s petition for sole custody of the subject child and denied his cross petition for sole custody.
*610Ordered that the order is affirmed, without costs or disbursements.
The essential consideration in a custody determination is the best interests of the child (see Eschbach v Eschbach, 56 NY2d 167, 171 [1982]; Friederwitzer v Friederwitzer, 55 NY2d 89, 95 [1982]). “Since the Family Court’s custody determination is largely dependent upon an assessment of the credibility of the witnesses and upon the character, temperament, and sincerity of the parents, its determination should not be disturbed unless it lacks a sound and substantial basis in the record” (Matter of Plaza v Plaza, 305 AD2d 607 [2003]; see Matter of Tavarez v Musse, 31 AD3d 458 [2006]; Matter of Perez v Montanez, 31 AD3d 565 [2006]; Maloney v Maloney, 208 AD2d 603 [1994]). Here, the Family Court’s determination to award custody to the mother has a sound and substantial basis in the record and will not be disturbed. Spolzino, J.P., Fisher, Covello and McCarthy, JJ., concur.